Title: James Moylan to the American Commissioners, 12 October 1778
From: Moylan, James
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honorable Gentlemen
L’Orient 12th. October 1778
Since the receipt of your favors 22d. and 31st. Augst. nothing occur’d worth troubling you with my letters.
In consequence of your letter of 31st. August I apply’d to the Commissary of this port, to receive Cap. McNeill’s prisoners, but he refused taking charge of them, as he had no kind of orders to that effect from Government. Cap. McNeill since his return from Paris, apply’d in consequence of your directions, to your Ajent here, who likewise refused to receive them, not having your orders for that purpose. Besides the inconvenience of keeping those prisoners on board Cap. McNeill’s ship, the circumstance of their being insecure there, is an object of your consideration, four or five of which, have already made their escape. Cap. McNeill has received a proposal through the Admiralty, from the Original proprietors of the french reprisal to allow him one third thereof for his protection. The danger of establishing a president that in the like future cases may be detrimental, has engaged him to let it go through a regular course of Law. For this end Mr. Le Ray De Chaumont will be furnished with the necessary credentials by the next post.
As I suppose you have been inform’d from Brest of the arrival there of the privateer Hamden of Portsmouth and the news she brings from America, it is needless for me to say any thing further on that head. I remain with respect Honorable Gentlemen Your assur’d humble Servant
James Moylan
 
Addressed: The Honorable Plenepoten / -tiary Ministers of the / United States of / America / at Passy
Endorsed: Moylan
Notation: Mr Moylan 12 Oct. 78
